Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10785543 or claims 1-20 of Patent number 10277954. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10785543 discloses :
 a radio frequency (“RF”) signal amplifier, comprising: an RF input port; a power divider network having a plurality of active RF output ports; an active communications path connecting said RF input port to said power divider network, said active communications path including at least one power amplifier to amplify an upstream signal or a downstream signal passing along said active communications path; an active path circuit unit functioning to reject a MoCA signal, said active path circuit unit being 
wherein said high frequency port of said passive path diplexer is coupled to a node along said active communication path;
wherein said node is located upstream of said power divider network;
wherein said active path circuit unit is a first filter functioning as a MoCA rejection filter and said first filter is located between said RF input port and said power divider network;
wherein said high frequency port of said passive path diplexer is connected to said active communication path at a node between said first filter and said power divider network;

wherein said power divider network includes circuitry elements to split a composite forward path signal that traverses said active communications path so that the composite forward path signal may be distributed to each of said plurality of active RF output ports;
wherein said active path circuit unit is an active path diplexer located along said active communications path, said active path diplexer having a common port coupled to said power divider network, a high frequency port coupled to said high frequency port of said passive path diplexer and a low frequency port coupled to said RF input port, wherein said active path diplexer passes signals between said common port and said high frequency port in a MoCA frequency band and does not pass signals in the upstream and downstream frequency bands of the service provider between said common port and said high frequency port, and wherein said active path diplexer passes signals between said common port and said low frequency port in the upstream and downstream frequency bands of the service provider and does not pass signals between said common port and said low frequency port in the MoCA frequency band;
wherein said power divider network includes directional couplers to split a composite forward path signal that traverses said active communications path so that the 
 wherein said power divider network includes circuitry elements to split a composite forward path signal that traverses said active communications path so that the composite forward path signal may be distributed to each of said plurality of active RF output ports.
radio frequency (“RF”) signal amplifier, comprising: an RF input port; a power divider network having a plurality of active RF output ports; an active communications path connecting said RF input port to said power divider network, said active communications path including at least one power amplifier to amplify an upstream signal or a downstream signal passing along said active communications path; an active path diplexer located along said active communications path, said active path diplexer having a common port coupled to said power divider network, a high frequency port, and a low frequency port coupled to said RF input port, wherein said active path diplexer passes signals between said common port and said high frequency port in a MoCA frequency band and does not pass signals in the upstream and downstream frequency bands of the service provider between said common port and said high frequency port, and wherein said active path diplexer passes signals between said common port and said low frequency port in the upstream and downstream frequency bands of the service provider and does not pass signals between said common port and said low frequency port in the MoCA frequency band; a passive RF output port; a passive communications path connecting said RF input port to said passive RF output 
wherein said at least one power amplifier is a first power amplifier which amplifies downstream signals passing from said RF input port to said power divider network;
further comprising: a second power amplifier which amplifies upstream signals passing from said power divider network to said RF input port;
wherein said passive path circuit unit is an passive path diplexer located along said passive communications path, said passive path diplexer has a common port coupled to said passive RF output port, a high frequency port coupled to said high frequency port of said active path diplexer, and a low frequency port coupled to said RF input port, wherein said passive path diplexer passes signals between said common port and said high frequency port in a MoCA frequency band and does not pass signals in the upstream and downstream frequency bands of the service provider between said common port and said high frequency port, and wherein said passive path diplexer passes signals between said common port and said low frequency port in the upstream and downstream frequency bands of the service provider and does not pass signals between said common port and said low frequency port in the MoCA frequency band;
wherein said power divider network includes directional couplers to split a composite forward path signal that traverses said active communications path so that the 
wherein said power divider network includes circuitry elements to split a composite forward path signal that traverses said active communications path so that the composite forward path signal may be distributed to each of said plurality of active RF output ports.
The claims 1-20 of Patent number 10277954 discloses :
a radio frequency (“RF”) signal amplifier, comprising: an RF input port; a power divider network having a plurality of active RF output ports; an active communications path connecting said RF input port to said plurality of active RF output ports, said active communications path including an upstream diplexer, a downstream diplexer and a power amplifier between said upstream diplexer and said downstream diplexer; a first filter functioning as a MoCA rejection filter and coupled between said power divider network and said RF input port; a passive RF output port; a passive communications path connecting said RF input port to said passive RF output port; and a MoCA pass filter coupled between a first node and a second node, wherein said first node is located upstream of said passive RF output port along said passive communications path and the second node is located downstream of the first filter along the active communications path, the MoCA pass filter configured to pass signals in a MoCA frequency band and to not pass signals in the upstream and downstream frequency bands of a service provider;
wherein said second node is located upstream of said power divider network;

further comprising: a second filter coupled along said passive communications path between said RF input port and said first node, said second filter configured to pass signals in upstream and downstream frequency bands of the service provider;
wherein said power amplifier is a first power amplifier which amplifies downstream signals passing from said upstream diplexer to said downstream diplexer;
further comprising: a second power amplifier between said upstream diplexer and said downstream diplexer, wherein said second power amplifier amplifies upstream signals passing from said downstream diplexer to said upstream diplexer;
 wherein said first filter reflects upstream MoCA signals back downstream toward said power divider network;
wherein said first filter and said second filter both block signals in at least the 1150 MHz to 1675 MHz frequency band;
wherein said first filter is configured to reflect a majority of the signal energy in the 1150 MHz to 1675 MHz frequency band;
wherein said power divider network includes at least a first directional coupler that has an input port, first and second output ports and a MoCA bypass circuit coupled between said first and second output ports that is configured to pass signals in the 1150 MHz to 1675 MHz frequency band, and an isolation circuit that is provided between said first 
radio frequency (“RF”) signal amplifier, comprising: an RF input port; a power divider network having a plurality of active RF output ports; an active communications path connecting said RF input port to said power divider network, said active communications path including at least one power amplifier to amplify an upstream signal or a downstream signal passing along said active communications path; a first filter functioning as a MoCA rejection filter and coupled between said power divider network and said RF input port; a passive RF output port; a passive communications path connecting said RF input port to said passive RF output port; and a MoCA pass filter coupled between a first node and a second node, wherein said first node is located upstream of said passive RF output port along said passive communications path and said second node is located downstream of said first filter along said active communications path, said MoCA pass filter configured to pass signals in a MoCA frequency band and to not pass signals in said upstream and downstream frequency bands of a service provider;
wherein said second node is located upstream of said power divider network
wherein said at least one power amplifier is a first power amplifier which amplifies downstream signals, and further comprising: a second power amplifier which amplifies upstream signals;

wherein said power divider network includes at least a first directional coupler that has an input port, first and second output ports and a MoCA bypass circuit coupled between said first and second output ports that is configured to pass signals in the 1150 MHz to 1675 MHz frequency band, and an isolation circuit that is provided between said first and second output ports of said first directional coupler that is configured to block signals in the 5 MHz to 1002 MHz frequency band.



 The applicant's claims 1-20 broaden the scope of the claims 1-20 of U.S. Patent No. 10785543 or claims 1-20 of Patent number 10277954 by eliminating “ the active communication path”  or “ plurality of active TF output ports”  from the claims 1-20 of U.S. Patent No. 10785543 or claims 1-20 of Patent number 10277954. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.


Li (2021/0006868) is cited to show a system which is considered pertinent to the claimed invention.

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476